IN THE UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT

                              _______________

                                 No. 95-60725
                              Summary Calendar
                               _______________


                              In the Matter of
                              HENRY BOYD, JR.,

                                                 Debtor.



                              HENRY BOYD, JR.,

                                                       Plaintiff-Appellant,

                                    VERSUS

      UNITED STATES OF AMERICA/FARMERS HOME ADMINISTRATION;
             UNITED STATES DEPARTMENT OF AGRICULTURE;
                     LOCKE D. BARKLEY, Trustee,

                                                       Defendants-Appellees.


                        _________________________

            Appeal from the United States District Court
              for the Northern District of Mississippi
                           (3:94-CV-189-S)
                      _________________________
                            June 25, 1996


Before SMITH, BENAVIDES, and DENNIS Circuit Judges.

JERRY E. SMITH, Circuit Judge:*




      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
     Henry Boyd, Jr., appeals the judgment of the district court

affirming, on res judicata grounds, an order of the bankruptcy

court denying his motion for formal order of approval of exemp-

tions.    Finding no error, we affirm.



                                      I.

     In   conjunction   with    a    loan   received   from   Farmers   Home

Administration (“FmHA”), Boyd executed a promissory note secured by

his residence (the “property”). Boyd subsequently defaulted on the

loan, and FmHA foreclosed on the property.             In March 1986, FmHA

conducted a foreclosure sale at which it was the sole bidder.           Boyd

challenged the foreclosure in district court, and FmHA counter-

claimed   for   eviction.      The   district   court    dismissed   Boyd’s

complaint and granted the eviction. In November 1988, we affirmed.

Boyd v. United States, 861 F.2d 106 (5th Cir. 1988) (“Boyd I”).

     On December 16, 1988, Boyd filed a chapter 13 bankruptcy

petition and plan, listing FmHA as the only creditor.             The plan

claimed the property as an exempt asset and provided for monthly

mortgage payments to FmHA.     No objection or claim was made by FmHA,

and the bankruptcy court confirmed the plan on February 24, 1989.

     On February 27, 1989, FmHA filed a motion for abandonment and

for relief from the automatic stay.         The bankruptcy court granted

FmHA’s motion.   In re Boyd, 107 B.R. 541 (Bankr. N.D. Miss. 1989).

Boyd was evicted, and the district court affirmed the bankruptcy


                                      2
court’s order.

     FmHA filed an adversary proceeding to recover rent, and Boyd

counterclaimed that the foreclosure should be set aside.        The

bankruptcy court dismissed Boyd’s counterclaim and entered summary

judgment, awarding rent to FmHA.      Later, Boyd filed a motion to

hold FmHA in contempt for violating the automatic stay.         The

bankruptcy court dismissed his motion.

     Boyd then appealed the following orders to this court: (1) the

order striking his counterclaim; (2) the order denying his motion

for reconsideration of the counterclaim; (3) the summary judgment

order awarding rent to FmHA; (4) the order dismissing his contempt

motion; and (5) the order overruling his objection to the dismissal

of his contempt motion.    We affirmed.     Boyd v. United States,

11 F.3d 59 (5th Cir.), cert denied, 114 S. Ct. 2103 (1994)

(“Boyd II”).

     Boyd then filed a number of motions with the bankruptcy court,

which the court denied.   The district court affirmed, noting that

the issues on appeal were barred by the doctrine of res judicata

because they were attempts to relitigate the issues decided by

Boyd’s previous appeal, namely whether FmHA was bound by the

bankruptcy plan because the confirmation order was entered by the

bankruptcy court without objection.



                                II.


                                 3
      Boyd’s only argument in this appeal is that Celotex Corp. v.

Edwards, 115 S. Ct. 1493 (1995), decided after Boyd II, reversed

the decisions in his prior appeals.           Because Boyd was not a party

to Celotex, and the case did not explicitly or implicitly reverse

Boyd I or Boyd II,1 Boyd’s argument is that a final judgment does

not have a res judicata effect if a later decision somehow calls

into doubt the court’s reasoning. Boyd’s argument is fundamentally

at odds with the doctrine of res judicata; a judgment based on a

legal principle subsequently overruled in another case is still

entitled to res judicata effect. Federated Dep’t Stores v. Moitie,

452 U.S. 394, 398-99 (1981); Erspan v. Badgett, 659 F.2d 26, 27-28

(5th Cir. Unit A Oct. 1981), cert. denied, 455 U.S. 945 (1982);

18 WRIGHT, MILLER & COOPER, FEDERAL PRACTICE   AND   PROCEDURE § 4429 (1981).

      Simply put, the doctrine of res judicata provides that
      when a final judgment has been entered on the merits of
      a case, “[i]t is a finality as to the claim or demand in
      controversy, concluding parties and those in privity with
      them, not only as to every matter which was offered and
      received to sustain or defeat the claim or demand, but as
      to any other admissible matter which might have been


      1
         Boyd assets that Celotex addressed the precise issues presented in Boyd
II. This court’s decision in Boyd II is not inconsistent with Celotex. In
Celotex, the Court held that a judgment creditor was obligated to obey a
bankruptcy court’s injunction prohibiting it from executing against the debtor’s
surety on supersedeas bond posted by debtor where the judgment that occasioned
the bond had become final. 115 S. Ct. at 1496. The court noted that the proper
way to challenge an injunction is with the issuing court. Id. at 1498.

      Boyd has failed to explain how Celotex applies to a case where a bankruptcy
court granted a creditor relief from a stay and allowed the creditor to challenge
its confirmation order.      The Court’s decision that a creditor may not
collaterally attack an injunction in a different court does not support the
contention that a creditor may not directly attack a confirmation order in the
court where it was issued.

                                       4
    offered for that purpose.” The final “judgment puts an
    end to the cause of action, which cannot again be brought
    into litigation between the parties upon any ground
    whatever.”

Nevada v. United States, 463 U.S. 110, 129-30 (1983) (citations

omitted).

    AFFIRMED.   All outstanding motions are DENIED.




                                5